internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-151004-02 date date x y d1 d2 d3 state state dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to elect to treat y as a qualified_subchapter_s_subsidiary qsub under sec_1361 of the internal_revenue_code according to the information submitted x was incorporated in state on d1 and elected to be an s_corporation effective d1 y was incorporated in state on d2 and elected to be an s_corporation effective d2 plr-151004-02 on d3 x acquired all the shares of y stock and intended to treat y as a qsub effective d3 however x inadvertently failed to file timely the proper election sec_1361 provides that the term qualified_subchapter_s_subsidiary means any domestic_corporation that is not an ineligible_corporation as defined in sec_1361 if percent of the stock of the corporation is held by the s_corporation and the s_corporation elects to treat the subsidiary as a qualified_subchapter_s_subsidiary sec_1_1361-3 of the income_tax regulations provides that a qualified_subchapter_s_subsidiary election will be effective on the date specified on the election form or on the date the election form is filed if no date is specified the effective date specified on the form cannot be more than two months and days prior to the date of filing and cannot be more than months after the date of filing under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government based on the information submitted and representations made we conclude that x has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 as a result x is granted an extension of time of days from the date of this letter to elect to treat y as a qsub effective d3 a copy of this letter should be attached to the form_8869 qualified_subchapter_s_subsidiary election filed with the service_center a copy is included for that purpose except as expressly provided herein we express or imply no opinion concerning the federal_income_tax consequences of any aspect of the transaction or item discussed above under any other provision of the code specifically we express or imply no opinion concerning whether x is a valid s_corporation or whether y is a valid qsub plr-151004-02 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
